LING, District Judge.
Taxpayers are husband and wife. In 1944, the taxable year here in question, and prior thereto, the husband was engaged in farming operations in Kern County, California. Part of the land used in this operation was a quarter sec*70tion leased from one Margaret P. Osborne, under lease dated September 19, 1940. The lease was for five years, commencing November 1, 1941, at a total rental of $4550. Of this amount $700 was payable each year for the first two years and $1050 each remaining year. During the life of the lease, on August 25, 1943, taxpayers agreed with the lessor-owner to purchase the property for a down payment, of $8000 and a like amount each year for three years thereafter.
On January 9, 1944, without valuable consideration, taxpayers conveyed their interest in the property to their minor daughter. Prior to this transaction they had discussed with their attorney the incident tax consequences. On February 7, 1944, Edward Kirschenmann, a brother of taxpayer, Henry Kirschenmann, was legally appointed guardian of the daughter’s estate. Two weeks later the guardian leased the property back to taxpayers for a five year term, commencing July . 1944. The lease was a share-crop agreement, under the terms of which in the Fall of 1944 taxpayers paid the guardian $19,412.54 as rental for that year.1 This represented a substantial part of the amount realized from farming the land. The child took no part in the farming operation and her parents exercised the same control over the property as before; community assets, credit and effort being used in the farming operation. The balance of $24,000 due under the purchase agreement was paid by the guardian with funds from his ward’s estate.
Parenthetically it may be added, that in December 1943, Edward Kirschen-mann conveyed a quarter section of land to his children and his brother Henry was appointed guardian of their estates. As here, a share-crop lease was given the parents. All parties to both transactions were represented by the same attorney.
Taxpayers deducted from their 1944 gross community income the amount of $19,412.54 as rental paid. The question for determination is whether this amount was paid as a condition to the continued use of the property for the purposes of their business.2 The District Court held against taxpayers.
It is contended that Skemp v. Commissioner, 7 Cir., 168 F.2d 598, and Brown v. Commissioner, 3 Cir., 180 F.2d 926, support taxpayers’ position. We cannot agree. In both of these cases it was held that the rent paid was not unreasonable. Here no like finding was made, nor could such conclusion find support on the record. Taxpayers by the terms of their *71lease with Mrs. Osborne were obligated to pay only $1050 for the year in question; instead, by their own contrivance, they elected to pay $19,412.54. To say in this situation that such disparity was not the result of a studied attempt to gain a tax advantage would indicate a blindness to reality. It is true, taxpayers divested themselves of title to the property, yet they farmed the land as before, and in effect it was their earning power which formed the basis for the entire transaction, including payment of the purchase price. Tax consequences are determined not from the formal aspect of a transaction, but from the actual substance of a piece of business. What is found here lacks business meaning for tax purposes. This court’s decision in Shaffer Terminals, Inc., v. Commissioner, 9 Cir., 194 F.2d 539, is controlling.
The instant case involved another issue which was resolved against- taxpayers in the District Court. Originally, the Court’s ruling on this disputed point was challenged here. However, it now appears that, while this appeal was pending, the parties stipulated that the judgment of the District Court on the question was correct. We have not therefore considered the matter.
Affirmed.

. Following are excerpts from the testimony of Henry Kirschenmann:
“Q. Then this lease which you made, which you entered into as lessee from your brother Edward in 1944, was the only lease you have entered into, or entered into in this period on a share-crop basis, is that correct? A. That is right. •h *!• ífc
“The Court: Hid you have any other similar lease on property where you were raising potatoes—
“The Witness: No.
“Q. (By Mr. McHale): Have you ever had any since?
“The Court: That is all the rest of them were cash leases?
“The Witness: Yes, Sir.
“The Court: Go ahead.
“Q. (By Mr. McHale): Have you ever had any since similar to this? A. No.
$ * $ * *
“Q. Could you give us an estimate of the number of acres you were farming in and about that period, (1942-3 — 4), Mr. Kirschenmann? A. Oh, I was farming between 700 and a thousand acres of potatoes through the year.”


. Sec. 23. Deductions From Gross Income.
“In computing net income there shall be allowed as deductions:
“(a) (as amended by Sec. 121(a) of the Revenue Act of 1942, e. 619, 56 Stat. 798) Expenses
“(1) Trade or Business Expenses.
“ (A) In General. All the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, including * * * rentals or other payments required to be made as a condition to the continued use or possession, for purposes of the trade or business, of property to which the taxpayer has not taken or is not taking title or in which he has no equity. * * * " 26 U.S.O. 1946 ed„ § 23.